DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-19 are pending and presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the functional groups".  There is insufficient antecedent basis for this limitation in the claim. There is no initial recitation of functional groups. Therefore, it is unclear as to what the language “the functional groups” are intended to refer to. Thus, claim 1 is indefinite. Claims 2-19 depend from claim 1 and are indefinite for the same reasons. For examination purposes, the claim has been interpreted as “a crosslinker reactive with the film-forming resin and the lignin polymer”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 1-4 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (WO2020/180979).

	Initially, it is noted that the recitation that, “wherein, when cured to form a coating, the film-forming resin and lignin polymer react and chemically bond with the crosslinker to form a binder of the coating” is an intended use limitation of the composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, as outlined below, while the prior art fails to explicitly teach forming a crosslinked coating with reaction between the resin, lignin polymer and crosslinker, the three elements all have reactive functional groups that are co-reactive such that the elements of the prior art would be capable of chemically bonding to form a binder of the coating as claimed. Therefore, the prior art as disclosed below meets the limitation of this intended use limitation.	

Regarding claims 1-4 and 6-13, Agrawal teaches a powder coating composition (abstract) comprising: an epoxy functional film forming resin (abstract), such as bisphenol A epoxy functional resin (0010); a dianhydride crosslinker (abstract) and an additional crosslinker, such as a bisphenol resin (0029) or a diamine (0024); optionally (meaning that it may be included in the composition or the composition may be substantially free of it in various embodiments) a curing catalyst (0021); and a filler, such as lignin (0038 and note that as Agrawal simply recites lignin, this lignin would be unmodified and would be free of sulfonate or sulfonic groups). Agrawal teaches the filler should be present in 50-80% by weight of the total weight of the powder coating composition (0038). Furthermore, as lignin is a phenolic compound it will be reactive with both the epoxy and dianhydride and is capable of reacting and chemically bonding with the film forming resin and crosslinker to form a binder of the coating. Finally, Agrawal also teaches that an additional film-forming resin, such as an acid functional polyester polymer may be included (0023) and that the film forming resin has a glass transition temperature greater than 45 °C (page 22). Agrawal fails to specifically teach an example/embodiment where lignin is the filler.
However, as noted above, Agrawal teaches that lignin is one of a potential group of fillers that can be utilized. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal’s specific powder coating compositions in the examples (see Table 2, page 21 for example) which use titania as the filler by substituting lignin for the titania. One would have been motivated to make this substitution as one having ordinary skill in the art could have made this substitution with a reasonable expectation of success (particularly given that Agrawal specifically teaches that titania and lignin are essentially interchangeable fillers that are applicable in the powder coating composition, see 0038), and the predictable result of providing an epoxy-based powder coating composition. 

3.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Belanger et al. (U.S. PGPUB No. 2009/0062516).

	Regarding claim 5, Agrawal teaches all the limitations of claim 1, but fails to teach the specific type of lignin used. However, Belanger teaches providing lignin from a liquid extraction/ethanol production process (abstract and claim 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal’s composition by utilizing lignin prepared from Belanger’s ethanolic liquid extraction process. One would have been motivated to make this modification as Belanger teaches that their process provides high molecular weight lignin with a homogeneous size distribution while preserving the native reactive side groups, and as the process is plant-derived the lignin can be produced in abundance and at low cost (abstract).

4.	Claim(s) 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Sun et al. (“Lignin Epoxy Composites: Preparation, Morphology, and Mechanical Properties”).

	Regarding claims 14-19, Agrawal teaches a substrate, such as a metal portion of an automotive vehicle that is directly coated with either a single layer or multiple layers of the epoxy-based powder coating comprising the epoxy resin crosslinked with the dianhydride. Agrawal further teaches that a lignin filler may be included and that a diamine crosslinker may also be used (see above). However, Agrawal fails to explicitly teach a substrate wherein the lignin filler, crosslinker and epoxy resin chemically bond to form a binder. 
	However, Sun teaches utilization of a lignin that is free of sulfonate or sulfonic acid groups as a filler in an epoxy resin with an amine crosslinker, wherein the lignin is covalently bound (thereby chemically bonded and reacted with the crosslinker and epoxy resin) to form a binder of coating produced from the composition (abstract and Section 2.3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal’s substrate such that the lignin filler that is incorporated ends up covalently bound with the epoxy resin and the crosslinker on the coated substrate. One would have been motivated to make this modification as Sun teaches that incorporating lignin in this manner as a covalently bound filler yields epoxy composites with improved modulus and toughness as compared to neat epoxy coatings (see Sun at Conclusions).

Conclusion
	Claims 1-19 are pending.
	Claims 1-19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
July 15, 2022Primary Examiner, Art Unit 1717